UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6726


TERRY MICHAEL WILMORE,

                Petitioner – Appellant,

          v.

MICHAEL MCCALL, Warden,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cv-00408-JFA)


Submitted:   August 17, 2011                 Decided:   August 24, 2011


Before KING, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Michael Wilmore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry       Michael    Wilmore      seeks   to   appeal      the   district

court’s      order     adopting       the    recommendation       of    the    magistrate

judge and dismissing his 28 U.S.C. § 2254 (2006) petition as

successive.           We    dismiss    the    appeal   for      lack   of    jurisdiction

because the notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on April 13, 2011.            The notice of appeal can be deemed filed, at

the earliest, on May 24, 2011. * Because Wilmore failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                           We dispense with

oral       argument    because       the     facts   and    legal      contentions    are



       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                               2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3